EXHIBIT 99.1 COLONY STARWOOD HOMES UPSIZES OFFERING, PRICES $ Scottsdale, Arizona January 4, 2017 – Colony Starwood Homes (NYSE: SFR) (“the Company”), a leading single-family rental real estate investment trust (“REIT”), announced today the pricing of $300 million aggregate principal amount of 3.50% convertible senior notes due 2022 (the “Convertible Senior Notes”), which was upsized from the previously announced $250 million aggregate principal amount. The Company has granted the initial purchasers a 30-day option to purchase up to an additional $45.0 million aggregate principal amount of the Convertible Senior Notes. The Company intends to use the net proceeds from this offering to repurchase, in privately negotiated transactions, certain of its 4.50% convertible senior notes due 2017, to repay a portion of the borrowings outstanding under its credit facilities, to fund potential future acquisitions and for general corporate purposes.
